985 So. 2d 1088 (2008)
STATE of Florida, Petitioner,
v.
Randy Dewayne GIBSON, Respondent.
No. SC07-2158.
Supreme Court of Florida.
July 3, 2008.
*1089 Bill McCollum, Attorney General, Tallahassee, FL, and Robert J. Krauss, Assistant Attorney General, Bureau Chief, and Susan M. Shanahan, Assistant Attorney General, Tampa, FL, for Petitioner.
James Marion Moorman, Public Defender, and Carol J.Y. Wilson, Assistant Public Defender, Tenth Judicial Circuit, Bartow, FL, for Respondent.
Arthur T. Daus, III, Fort Lauderdale, FL, on behalf of Police K-9 Magazine and Canine Development Group, as Amicus Curiae.
PER CURIAM.
We initially accepted jurisdiction of this case, Gibson v. State, 968 So. 2d 631 (Fla. 2d DCA 2007), on the basis of certified direct conflict with State v. Coleman, 911 So. 2d 259 (Fla. 5th DCA 2005), and State v. Laveroni, 910 So. 2d 333 (Fla. 4th DCA 2005). Upon further consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, we hereby discharge jurisdiction and dismiss review.
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, LEWIS, and BELL, JJ., concur.
CANTERO, J., did not participate.